Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 8/13/2021.

Election/Restrictions
	Applicant’s election with traverse in the Reply filed on 8/13/2021 of Group I, claims 1-2, 7, 10-11, 13, 36-39, 41-42, 51-52, 55, 57 and 62 is acknowledged.
	Applicant argues that Short (2016) PCT International Patent Application Publication WO 2016/138071 A1  corresponding to US Patent Application Publication 2019/0024078 A1 cited in the 6/28/2019 IDS (hereinafter known as "Short") does not teach all the limitations in the amended claims such as an assay under an extracellular condition of the senescent cell (see Reply, page 9).
	The limitations related to an assay under an extracellular condition of the senescent cell are discussed in the 103 rejection below.
 	Applicant has elected in the Reply filed on 8/13/2021  the following species: 
	1. parent antibody (claim 1)
	2. conditionally active antibody (claim 1)
	3. a cytotoxic agent as the conjugate (claim 51)
	4. a pH range of from about 5.5 to about 7.0 as the extracellular condition (claims 11 and 36-38)
Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-2, 7, 10-11, 13, 36-39, 41-42, 51-52, 55, 57, 62, 64 and 84 are pending.
Claims 64 and 84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 8/13/2021.
Claims 13, 55, 57 and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 8/13/2021.
Claims 1-2, 7, 10-11, 36-39, 41-42 and 51-52 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 2 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 55 depend directly or indirectly from claim 1.
Claims 1 and 51 are indefinite and unclear in their recitation for being incomplete by omitting essential steps or ingredients, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
For example, there appears insufficient steps and ingredients to carry out the methods of producing a conditionally active senolytic antibody or antibody fragment.  There is no nexus between the preamble of the claim (producing a conditionally active senolytic antibody or antibody fragment) and the the active method steps (evolving, expressing and subjecting).  Correction is required.
Similarly, there appears insufficient steps and ingredients to carry out the methods of conjugating the conditionally active protein to a cytotoxic drug since none of the claims ever produce a conditionally active senolytic antibody or antibody fragment.  Correction is required.
Claim 2 lacks clear antecedent basis in the recitation of "the parent protein".  Correction is required.
Claim 51 lacks clear antecedent basis in the recitation of "the conditionally active protein".  Correction is required.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-2, 7, 10-11, 36-39, 41-42 and 51-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Short (2016) PCT International Patent Application Publication WO 2016/138071 A1  corresponding to US Patent Application Publication 2019/0024078 A1 cited in the 6/28/2019 IDS (hereinafter known as "Short").
	With regards to claims 1-2, 7, 10-11, 36-39, 41-42 and 51-52, Short teaches:
	a) as in claims 1-2, 7, 10-11, 36-39, 41-42 and 51-52, a method of producing a conditionally active senolytic antibody or antibody fragment that binds to a target associated with a senescent cell from a parent antibody or antibody fragment that binds to the target associated with the senescent cell, said method comprising steps of: (i) evolving a DNA encoding the parent antibody or antibody fragment using one or more evolutionary techniques to create mutant DNAs; (ii) expressing the mutant DNAs to obtain mutant antibodies or antibody fragments; (iii) subjecting the mutant antibodies or antibody fragments to an assay under an extracellular condition of the senescent cell and an assay under a normal physiological condition; and (iv) selecting the conditionally active antibody or antibody fragment from the mutant antibodies or antibody fragments that exhibits at least one of: (a) a decrease in senolytic activity in the assay under the normal physiological condition compared to the same activity of the antibody or antibody fragment in the same assay, and an increase in senolytic activity in the assay under the extracellular condition of the senescent cell compared to the same activity of the conditionally active antibody or antibody fragment in the assay under the normal physiological condition; and (b) a decrease in senolytic activity in the assay under the normal physiological condition compared to the same activity of the parent antibody or antibody fragment in the same assay and an increase in the activity in the assay under the extracellular condition of the senescent cell compared to the same activity of the parent protein in the assay under the extracellular condition of the senescent cell; wherein the parent protein is an antibody; wherein the target is selected from at least one of APC, ARHGAP1, ARMCX-3, AXL, B2MG, BCL2L1, CAPNS2, CD261, CD39, CD54, CD73, CD95, CDC42, CDKN2C, CLYBL, COPG1, CRKL, DCR1, DCR2, DCR3, DEP1, DGKA, EBP, EBP50, FASL, FGF1, GBA3, GIT2, ICAM1, ICAM3, IGF1, ISG20, ITGAV, KITLG, LaminB1, LANCL1, LCMT2, LPHN1, MADCAM1, MAG, MAP3K14, MAPK, MEF2C, miR22, MMP3, MTHFD2, NAIP, NAPG, NCKAP1, Nectin4, NNMT, NOTCH3, NTAL, OPG, OSBPL3, p16, p16INK4a, p19, p21, p53, PAI1, PARK2, PFN1, PGM, PLD3, PMS2, POU5F1, PPP1A, PPP1CB, PRKRA, PRPF19, PRTG, RAC1, RAPGEF1, RET, Smurf2, STX4, VAMP3, VIT, VPS26A, WEE1, YAP1, YH2AX, and YWHAE; The method of claim 1, wherein a ratio of the activity of senolytic conditionally active antibody or antibody fragment in the assay under the extracellular condition of the senescent cell to senolytic activity of the conditionally active antibody or antibody fragment in the assay under the normal physiological condition is at least about 2:1; wherein the extracellular condition of the senescent cell is a pH in a range of from about 5.5 to about 7.0, and the normal physiological condition is a pH in a range of from about 7.2 to about 7.8; wherein the extracellular condition of the senescent cell is a first pH in a range of from about 5.5 to about 7.0 and the normal physiological condition is a second pH in a range of from about 7.2 to about 7.8, and the one or more assays are performed in assay solutions containing at least one species having a molecular weight of less than 900 a.m.u. and a pKa up to 4 pH units away from said first pH; wherein the extracellular condition of the senescent cell is a first pH in a range of from about 5.5 to about 7.0 and the normal physiological condition is a second pH in a range of from about 7.2 to about 7.8, the one or more assays are performed in assay solutions containing at least one species having a molecular weight of less than 900 a.m.u., and said species has a pKa between said first pH and said second pH;, wherein the extracellular condition of the senescent cell is a first pH in a range of from about 5.5 to about 7.0 and the normal physiological condition is a second pH in a range of from about 7.2 to about 7.8, and the one or more assays are performed in assay solutions containing at least one species selected from histidine, histamine, hydrogenated adenosine diphosphate, hydrogenated adenosine triphosphate, citrate, bicarbonate, acetate, lactate, bisulfide, hydrogen sulfide, ammonium, and dihydrogen phosphate; wherein the selecting step (iv) comprises selecting a conditionally active antibody or antibody fragment that exhibits (a) a decrease in senolytic activity in the assay under the normal physiological condition compared to the same activity of the parent antibody or antibody fragment in the same assay and an increase in the activity in the assay under the extracellular condition of the senescent cell compared to the same activity of the conditionally active antibody or antibody fragment in the assay under the normal physiological condition; wherein the conditionally active antibody or antibody fragment is a conditionally active antibody and the method further comprises a step of conjugating the conditionally active antibody to a masking moiety through a linker and wherein the masking moiety is identified by screening a library of diverse peptides for a peptide that binds to one or more variable regions of the conditionally active antibody; wherein the masking moiety reduces the activity of the conditionally active antibody in binding to the target by at least at least 50%; further comprising a step of conjugating the conditionally active protein to a cytotoxic drug; wherein the linker comprises a cleavage site that can be cleaved by a protease in the extracellular environment of the senescent cell; a pH range of from about 5 to about 10 as the extracellular condition or a pH range of from about 6 to about 8 as the extracellular condition; a pH range of from about 6.7 to about 7.5 as the extracellular condition; a pH range of from about 5.5 to about 6.5 as the extracellular condition; a pH range of from about 5.0 to about 7.4 as the extracellular condition (see [0007] to [0036], [0070], [0103], [0247], [0274], [0301], [0432] to [0434] and [0507]).
Short does not explicitly teach:
	a) as in claims 11 and 36-39, a pH range of from about 5.5 to about 7.0 as the extracellular condition.
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Short teaches the pH is a results effective variable (see [0007] to [0036], [0070], [0103], [0247], [0274], [0301], [0432] to [0434] and [0507]).  One of ordinary skill in the art at the time the invention was made would have recognized the advantages of optimizing the pH to produce a conditionally active antibody that binds to a target associated with a cell of interest.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 7, 10-11, 36-39, 41-42 and 51-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent Number 10563194.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method of producing a conditionally active senolytic antibody or antibody fragment that binds to a target associated with a senescent cell from a parent antibody or antibody fragment that binds to the target associated with the senescent cell, said method comprising steps of: (i) evolving a DNA encoding the parent antibody or antibody fragment using one or more evolutionary techniques to create mutant DNAs; (ii) expressing the mutant DNAs to obtain mutant antibodies or antibody fragments; (iii) subjecting the mutant antibodies or antibody fragments to an assay under an extracellular condition of the senescent cell and an assay under a normal physiological condition; and (iv) selecting the conditionally active antibody or antibody fragment from the mutant antibodies or antibody fragments that exhibits at least one of: (a) a decrease in senolytic activity in the assay under the normal physiological condition compared to the same activity of the antibody or antibody fragment in the same assay, and an increase in senolytic activity in the assay under the extracellular condition of the senescent cell compared to the same activity of the conditionally active antibody or antibody fragment in the assay under the normal physiological condition; and (b) a decrease in senolytic activity in the assay under the normal physiological condition compared to the same activity of the parent antibody or antibody fragment in the same assay and an increase in the activity in the assay under the extracellular condition of the senescent cell compared to the same activity of the parent protein in the assay under the extracellular condition of the senescent cell and claim 1 in U.S. Patent Number 10563194 is drawn to a method of preparing a conditionally active biologic protein, wherein the conditionally active biologic protein is a protein which exhibits a decrease in activity in an assay at a normal physiological condition compared to a same activity in the assay under an aberrant condition, the method comprising steps of: i. selecting a template polypeptide from a wild-type biologic protein, a mutated protein and a fragment of a wild-type protein with a desired property; ii. evolving a DNA which encodes the template polypeptide using one or more evolutionary techniques to create mutant DNAs; iii. expressing the mutant DNAs to obtain mutant proteins at least one of which exhibits a decrease in activity in the assay at the normal physiological condition compared to the same activity in the assay under the aberrant condition; and iv. screening the mutant proteins to identify the conditionally active biologic protein that exhibits a decrease in activity in the assay at the normal physiological condition compared to the same activity in the assay under the aberrant condition by conducting assays to determine the activity at the normal physiological condition and at the aberrant condition, wherein the assay under the normal physiological condition and the assay under the aberrant condition are performed in assay solutions containing at least one component at substantially the same concentration, said at least one component being selected from a. an inorganic compound selected from boric acid, calcium chloride, di-ammonium phosphate, mono-ammonium phosphate, potassium sulfate, copper sulfate, iron sulfate, manganese sulfate, zinc sulfate, magnesium sulfate, calcium nitrate, calcium chelate, copper chelate, iron chelate, manganese chelate, zinc chelate, ammonium molybdate, ammonium sulfate, calcium carbonate, magnesium phosphate, potassium nitrate, hydrochloric acid, sulfuric acid, phosphoric acid, uric acid, and hydrogen chloride; b. an ion selected from a phosphorus ion, a sulfuric ion, an ammonium ion, an iron ion, a zinc ion, a copper ion, a sulfate ion, a bisulfate ion, a carbonate ion, a bicarbonate ion, a nitrate ion, a nitrite ion, a persulfate ion, a monopersulfate ion, and a borate ion; and c. an organic molecule selected from amino acids, organic acids and sugars.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10563194.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639